DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 29 March 2022.  Claims 1, 7, , 10 , 11 and 16 have been amended.  Claims 1-20 are currently pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20  of copending Application No. 16/999,810  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  
16/999,848
16/999,810
1. (Currently Amended) A computer-implemented method comprising: 

training, by one or more processors, a machine-learning program to generate a frequency model, the training utilizing training data defined by features related to user information and responses of users to previous communications to the users, the frequency model configured to determine frequencies that identify numbers of  communications to be sent to users based on information about the users; 

determining, by the frequency model and based on information about a first user, a first frequency that identifies  a number of communications to transmit to the first user per period of time; 
receiving, by the one or more processors, a communication request to send one or more communications to the first user; 

determining one or more send times [[for]] to send the one or more communications to the first user within the period of time based on the number of communications identified by the first frequency; and 

sending, by the one or more processors, the one or more communications to the first user at the determined one or more send times.  

1 . A computer-implemented method comprising: 

training, by one or more processors, a machine-learning program to generate a send-time model that determines a time for sending communications to users, the training utilizing training data defined by features related to user information and responses of users to previous communications to the users; 

receiving, by the one or more processors, a communication request to send a communication to a first user; 

determining, by the send-time model and based on information about the first user, a time for sending the communication to the first user; and 

sending, by the one or more processors, the communication to the first user at the determined time.



Although the claims at issue are not identical, they are not patentably distinct from each other because: through the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art, or otherwise described in language that do not carry patentable weight.   16/999, 848 recites “determining, by the frequency model and based on information about a first user, a first frequency that identifies  a number of communications to transmit to the first user per period of time”.  This additional step, however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other step in a patentable matter.     Further, it is widely known in the art, in order to effectively  preserve record for further references and/or  determining the user information to identify number communication to transmit the fuser  is merely a routed work contemplated by one of ordinary kill in the art.  

Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-10 are a method, claims 11-15 are a system and claims 16-20 are
media. Thus, each independent claim, on its face, is directed to one of the statutory categories of
35 U.S.C. §101. However, the claims 1-20, are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
Step 2A- Prong 1: independent claims 1, 11 and 15 recites the limitation of determining
a first frequency for the first frequency identifying a number communication to transmit to the
first user per period of time and determining send time for one or more compunction to the first
user. The determining limitation, as drafted, is a process that under its broadest reasonable
interpretation, covers performance of the limitation in the mind but for the recitation of generic
computer components. That is, other than reciting "by the frequency model" nothing in the
claim precludes the determining step from practically being performed in the human mind. For
example, but for the "by the frequency model" language, the claim encompasses the user
manually calculating or counting the amount  of communication of use for each user. This limitation is a mental process.

Step 2A-Prong 2: The claims recite the additional limitations: one or more processors
and a machine -learning program that is used to perform the generating step, performing the
receiving and sending step and the frequency model that is used for performing the determining
steps. The one or more processors, machine-learning program, and frequency model in these
steps are recited at a high level of generality i.e., as a generic processor and components for
performing a generic computer function processing data (the amount of each communication
based on the determined send times). The claims recites additional limitation of receiving and
sending information to and form through one or more processor resulting sending information as
result of receiving request, which is no more than mere data gathering and instruction to apply
the exception using a generic computer component. Accordingly, this additional element does
not integrate the abstract idea into a practical application because it does not impose any
meaningful 1irnits on practicing the abstract idea. The claim is directed to the abstract idea.


Step 2B: As discussed with respect to Step 2A Prong Two , the additional element in the
claim amounts to no more than mere instructions to apply the exception using a generic
computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an
exception using a generic computer component cannot integrate a judicial exception into a
practical application at Step 2A. or provide an inventive concept in Step 2B. The claims are
ineligible.
Dependent claims 2, 12 and 17, these claims recite limitation that further define the same
abstract idea noted in claims L 11 and 16. These claims do not contain any further additional
elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason
given above.
Dependent claims 3, 13 and 18, these claims recite limitation that further  define the same
abstract idea noted in claims 1, 11 and 16. In addition, they recited additional limitation of
collecting information  about the previous communication  for embedding the generating the training  data for the rnachine-1earning program. The collecting steps is recited at a high-level generality  such it is no more receiving operational information (i.e., data gathering). These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Dependent claims 4, 14 and 19, these claims recite limitation that further define the same
abstract idea noted in claims 1, 11 and 16. These claims do not contain any further  additional
elements per step 2A prong 2. Therefore, they are  considered patent ineligible for the reason
given above.
Dependent claims 5, 15 and 20, these claims recite limitation that further define the same
abstract idea noted in claims L 11 and 16. These claims do not contain any further additional
elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason
given above.
Dependent claims 6--10, these claims recite limitation that further define the same abstract
idea noted in claim 1. These claims do not contain any further additional elements per step 2A
prong 2. Therefore, they are considered patent ineligible for the reason given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlaub  et al (US Pub., No., 2016/0132934 A1) in view of Zhang et al (US Pub., No., 2021/0126885 A1) 

With respect to claims 1, 11 and 16  Hartlaub  teaches a computer-implemented method, a system comprising a memory comprising   and one or more computer processors, wherein the instruction, when executed by the one or more computer processors to perform operations  cause the system (paragraph [0005], discloses  system and method for mobile marketing and  paragraph [0079], discloses a general-purpose or special-purpose processor (e.g., in a computer, server, or other computing devices) programmed with the instruction to perform  the steps or operation) , and non-transitory machine-readable storage medium, the method  comprising: 

training, by one or more processors to generate a frequency model the training utilizing training data defined by features related to user information and responses of users to previous communications to the users , the frequency model configured to determine frequencies that identify number of  communications to be sent to  users based on information about the user (paragraph [0006], discloses individually select a message to send, a send time for the message and a targeted devices for each user in a subset of users based on the customized   user profiles, paragraph [0033], discloses devices tracking queue 305 to track devices activity and event tracking queue 310 to track events.  Application engine event processor 315 receives data regarding the device activity and various events associated with the user [data defined by feature related to user information] .., generate various models and statistical profiles of the aggreged user based .  Campaign engine 345 can use this statistical model to generate targeted campaigns[generate a frequency model] , which can be queued in the outbound message [identify number of communications] queue before being transferred [communication to be sent]  to various email server .., paragraph[ 0034], discloses determine which people should be included in a campaign,  This information may include what action the user has (or has not) previously taken, demographic information about the user, or other attributes of the user .., filtering and optimal time delivery in accordance with some embodiments of the present technology.., paragraph [0035], discloses the sender may also set a send  time to be optimal over period of time (e.g., 4 hours from camping start) and/or define one or messages (e.g., two  push messages) once completed the send can initiate (or launch) the camping during initiate operation 410, paragraphs [0036]-[0038], discloses  the system can determine if the user should be rate limited. If the user should be rate limited, then the system will stop sending messages to that user for a period of time. Rate limiting reasons may include verifying one or more of the following: 1) last time a message was sent to a user; 2) last time the user participated in this campaign; and/or 3) last time a message was sent to a device, determining the message to send .., determine when to send the message[communication to be sent] );

determining, by the frequency model and based on information about a first user, a first frequency that identifies  a number of communications to transmit to the first user per period of time (paragraph [0033], discloses application engine event processor 315 can queue the devices  and event data in aggregation  queue 330 before sending it to aggregator 335 where the data aggregated  targeted campaign  …. Campaign engine 345 can use these statistical models 340 to generate targeted campaigns, which can be queued in the outbound message queue before being
transferred to various email servers 235, push services 240 or other channels (not shown in FIG. 2) for distribution and paragraph [0034], discloses  use information about a user to determine which people should be included in a campaign..);

receiving, by the one or more processors, a communication request to send one or more communications to the first user(paragraph [0006], discloses a request can be received at the mobile marketing platform, to initiate a marketing campaign  and main include an initial timeframe and frequency of the marketing campaign, in response, the marketing campaign can be automatically launched and the mobile marketing platform access the customized  user profile  and individually select a message to send, a send time for the message…, and paragraph [0041], discloses the system may use past usage information to determine when to send a message to the
user)  ;

determining one or more send time to send the one or more communication to the first user within the period of time  based on the number of communications identified  first frequency (paragraph [0035], discloses the sender may also set a send  time to be optimal over period of time (e.g., 4 hours from camping start) and/or define one or messages (e.g., two  push messages) once completed the send can initiate (or launch) the camping during initiate operation 410, paragraph [0037], discloses  the system can determine the message to send ( e.g., by fixed percentage, by message optimization, etc.) , paragraph [0038], discloses the system may determine when to send the message , this include a specific time or a window of time .., and  paragraph [0041], discloses the system may use past usage information to determine when to send a message to the user)  ; and 
sending, by the one or more processors, the one or more communications to the first user at the determined one or more send times (paragraph [0006], discloses  a message is sent to a user, the customized user profiles may be updated to indicate when and/or which message was sent, paragraph [0024], discloses  send relevant messages to the right person at the right time on the right device, and  paragraphs [0034]-[0036] discloses filtering and optimal time delivery .., sender may also sent t send time to be optimal over a period of time (e.g., 4 hours form camping start) and/or define one or more message (e.g. two pups messages) once completed the send can initiate (or launch) the campaign during initiation operation 410..) .  
Hartlaub teaches all the limitation as cited above, but silent on machine learing program.  However, Zhang teaches , a machine-learning program (abstract, paragraph [0009] discloses a machine learing (ML) approach is used to predict the optimal send time to send message to individual subscriber Fig. 5 and paragraphs [0094]-[0095] , discloses obtain tracking data for a set of subscriber [data defining by feature related to user information]  generate STO ML model [frequency model] based on the obtained tracing data, determining future  message send time [communication to be sent] for each of subscribers using the generated STO ML model [frequency model] schedule messages to be sent to each subscriber at the determined future  time).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the invention send relevant messages to the right person at the right time on the right device of Hartlaub by including a machine learing program of Zhang for the purpose of  predicting  the best time to send individua messages in order to improve message engagement (see Zhang, paragraph [0009]). 

 	With respect to claims 2, 12 and 17  Hartlaub in view of Zhang teaches elements of claims 1, 11 and 16 furthermore, Hartlaub teaches the method wherein the features of the training data include one or more of email data, text of email body, text of email subject, frequency of communication with the user, flag indicating if recipients read the previous communications, flag indicating if recipients selected a link in the previous communications, flag indicating if recipients unsubscribed to messages from a sender in response to the previous communications, and times when recipients engaged with the previous communications (paragraphs [0023],[0031], discloses marketing platform 120 can use these user profiles to send relevant personalized marking messages via many channels.  For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism, paragraph [0024], discloses  to users who would not otherwise convert. The system can monitor user behavior in real-time and understand the time interval in which a percentage (e.g., 98%) of users will convert [recipient engaged]).


With respect to claims 3, 13, and 18 Hartlaub in view of Zhang teaches elements of claims 1, 11 and 16  furthermore, Hartlaub teaches the method   further comprising: 
before the training, collecting information about the previous communications to users and the responses of the users to the previous communications (paragraph [0033], discloses  receives data regarding the device activity and various events associated with users and can merge the data, paragraph [0034], discloses  use information about a user to determine which people should be included in a campaign. This information may include what actions the user has ( or has not) previously taken, demographic information about the user, or other attributes of the user n queue,  and paragraph [0051], discloses  data collected for previous messages sent at the candidate time. The measures of success and failure are used to derive the  parameters of the distribution. In some embodiments, the measuring of success and failure can be performed in real-time);and  embedding the collected information into vectors to generate the training data for the machine-learning program (Fig. 3 and paragraphs [0024] and  [0033], discloses the technology leverage the real-time user profiles to help send relevant messages to the right person at the right time on the right device and  Application engine event processor 315 receives data regarding  the device activity and various events associated with users and can merge the data in queue 320 until it can be stored in datastore 325. The data may be stored as part of user profiles, user credentials, and/or device profiles).

	With respect to claims 4, 14 and 16 Hartlaub in view of Zhang teaches elements of claims 1, 11, and 16 furthermore, Hartlaub teaches the method wherein the responses of users to previous communications include an indication if the users read the previous communications, an indication if the users selected a link in the previous communications, and an indication if the users selected an option to unsubscribe from future communications from a sender of the communication (paragraphs [0006][0024], [0033]-[0038] and  [0041], discloses Customized user profiles can be created from the indications of user activity with the one or more mobile devices and the event activity system may check to see if any additional filters are met. If the filters are not met, then the campaign can stop sending messages to that user. In some embodiments, the system may determine if rate limiting is in effect. If a determination is made that rate limiting is in effect, then the system can determine if the user should be rate limited. If the user should be rate limited, then the system will stop sending messages to that user for a period of time. Rate limiting reasons may include verifying one or more of the following: 1) last time a message was sent to a user; 2) last time the user participated in this campaign; and/or 3) last time a message was sent to a Device).

With respect to claims  5, 15 and 20  Hartlaub in view of Zhang teaches elements of claims 1, 11 and 16 furthermore, Hartlaub teaches the method wherein the first frequency indicates one or more of number of communications per day, number of communications per week, and number of   communications per month (Fig. 4 paragraphs [0034]-0038] and [0041] , discloses  how frequently a user completes the desired action at  different periods during the time window ( e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (e.g., is the user
decreasing usage recently, keeping steady, or increasing  usage)  and  how many events were
performed during each day of the week, hour of the day, or day of the week and hour combination). 

With respect to claim 6, Hartlaub in view of Zhang teaches elements of claim 1, furthermore, Hartlaub teaches   wherein the information about the first user includes profile information of the first user and responses of the first user to previous communications (paragraphs [0006], [0024], [0033]- [0038] and [0041] discloses customized user profiles  can be created from the indications of user’s activity with the one or mobile devises and the event  activity the customized user profiles include time profiles of usage of the one or more mobile devices, the technology leverage the  real-time user profiles to help send relevant messages to the right person at the right time on the right device…).

With respect to claim 7, Hartlaub in view of Zhang teaches elements of claim 1, furthermore, Hartlaub teaches the method further comprising:  
presenting, to a sender of the communication to the first user, information about the determined send times(Fig. 4, paragraphs [0034]-[0038 and [0041] discloses sender carets a campaign initiate campaign determine message to send); and
 providing a user interface to the sender to validate the sending of the communications to the first user at the determined send times ( paragraph [0032], discloses a cloud-based interface architecture that  may be used in one or more ..).

With respect to claim 8 Hartlaub in view of Zhang teaches elements of claim 1, furthermore, Hartlaub further comprising: determining, by a send-time model, a best time of the day for sending communications to the first user; and combining the information provided by the send-time model and the frequency model to determine a communication strategy for the first user(Fig. 4 paragraphs [0034]-0038] and [0041] , discloses  how frequently a user completes the desired action at  different periods during the time window ( e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (e.g., is the user
decreasing usage recently, keeping steady, or increasing  usage)  and  how many events were
performed during each day of the week, hour of the day, or day of the week and hour combination). 


 

With respect to claim 9, , Hartlaub in view of Zhang teaches elements of claims 1, furthermore, Hartlaub t teaches the method further comprising: determining, by a channel model, a best channel for sending communications to the first user; and combining the information provided by the frequency model and the channel model to determine a communication strategy for the first user (paragraph [0031]-[0038], and [0041] , discloses  marketing platform 120 can use these user profiles to send relevant personalized marketing messages via many channels. For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism).

	With respect to claim 10, Hartlaub in view of Zhang teaches elements of claims 1, furthermore, Hartlaub teaches wherein the communications are one of an email messages or a Short Message Service (SMS) message (paragraphs [0023], and [0031], discloses marketing platform 120 can use these user profiles to send relevant personalized marking messages via many channels.  For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism)

The following prior arts applied in the office action:

Hartlaub  et al (US Pub., No., 2016/0132934 A1) discloses  various embodiments of the present technology provide for systems and methods to automatically measure and tune campaigns to achieve the most effective campaigns (e.g., balancing the most desired outcomes against the least negative outcomes and opportunity cost of sending) without requiring intervention by the campaign sender.

Zhang  et al (US Pub., No., 2021/0126885 A1)  disclosed embodiments are related to send time optimization technologies  for sending messages to users. The send time optimization technologies  provide personalized recommendations for sending messages to individual subscribers taking into account the delay and/or lag between the send time and the time when a subscriber engages with a sent message. A machine learning (ML) approach is used to predict the optimal send time to send messages to individual subscribers for improving message engagement.


Patel et al (US Pub., 2007/0249410 A1) discloses a technique for providing alerts to a user when a communication frequency pattern between a user and contact has not occurred during a predetermined amount of time are provide(abstract), and for example, the communication frequency pattern may include a communication frequency, i.e., a pattern of a number of times of communication between the user and the content (paragraph [0031]).
Response to Arguments

Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 29 March 2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claimed limitation is evaluated under 35 U.S.C 101 rejections, the claims are found to be an abstract idea.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682